DETAILED ACTION
The present application, filed on 01/11/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 01/11/2019.
Claims 1-19 are pending and have been considered below.

Priority
The application claims priority to provisional application 62/616,243, filed on 01/11/2018. The priority is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "The off-road vehicle of claim 3".  Claim 3 is unclear as it depends from itself.  For examining purposes, it will be assumed that claim 3 depends from claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-13, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reed (US 2016/0288686).
Regarding claim 1, Reed discloses {Figures 1-5} an off-road vehicle {2} comprising: a frame {50}; a plurality of body panels {12} connected to the frame; a plurality of ground engaging members {4 + 6}; a seating area {140} including one or more seats {270}; an engine {apart of powertrain 40 [0053]} located rearward of the one or more seats {Figure 4}; a continuously variable transmission {apart of powertrain 40 [0053]} connected to communicate mechanical power from the engine to one or more of the ground engaging members; and a CVT cooling system including a CVT intake {44} configured to provide airflow to the CVT, wherein the CVT intake is positioned between the frame and one of the plurality of body panels {Figure 2}.  

Regarding claim 9, Reed discloses {Figures 17-19} a roll-over protection system {200} that includes a plurality of members {208 + 210 + 212 + 214 + 216 + 218 + 240} extending over the seating area {20} and mounted to the frame {50}.  
Regarding claim 10, Reed discloses {Figures 20-22} the plurality of members {208 + 210 + 212 + 214 + 216 + 218 + 240} includes a side member {212} connected to the frame via a frame mounting bracket {250} and a nut retention bracket {252 or 256 [0093]}.  
Regarding claim 11, Reed discloses {Figures 20-22} the frame mounting bracket {250} is located on an exterior face of the frame {vertically} and the nut retention bracket {252 or 256 [0093]} is located on an interior face of the frame, wherein the nut retention bracket retains a plurality of nuts configured to receive bolts {259 [0091-0093]}.  
Regarding claim 12, Reed discloses {Figures 17-19} an off-road vehicle {2} comprising: a frame {50}; a plurality of body panels {12 + 352 + 354} connected to the frame; a plurality of ground engaging members {4 + 6}; a seating area {140} including one or more seats {270}; an engine {40 [0053]} located rearward of the one or more seats; and a roll-over protection system {200} includes at least first and second forward side members {208 + 212}, first and second rear side members {240 + 216}, at least one forward cross member {210} and at least one rear cross member {218}, wherein first and second forward side members are connected to the frame by forward frame mounting brackets {80 [0063]}, and first and second rear side members are connected to the first and second forward side members on a first end 
Regarding claim 13, Reed discloses {Figure 5} that the first and second forward side members {208 + 212} are angled inward to connect the first and second forward side members to the frame {50} rearward of the seating area {140}.
Regarding claim 18, Reed discloses {Figures 20-21} the first and second forward side members {208 + 212} are connected to the frame {50} behind the seating area {140} via a frame mounting bracket {250} and a nut retention bracket {252 or 256 [0093]}. 
Regarding claim 19, Reed discloses {Figures 20-21} the frame mounting bracket {250} is located on an exterior face of the frame {vertically} and the nut retention bracket {252} is located on an interior face of the frame {Figure 20}, wherein the nut retention bracket retains a plurality of nuts configured to receive bolts {Figure 22 [0093]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Quinn (US 2019/0186620).

However, Reed does not disclose the CVT intake is located below the extended cab door.
Quinn teaches {Figure 1} a CVT intake {100 or 106} located rearward of the driver side seat {120}, below a one-piece body panel. 
In light of the teachings of Quinn, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to locate the CVT intake below the extended cab door instead of above in order to better protect the CVT intake from undesirable external conditions.
Regarding claim 6, Reed discloses {Figures 30-32} a drain {314} on a rear floor section of the vehicle {310}. 
However, Reed does not explicitly disclose that the CVT intake includes a drain located on a bottom portion of the CVT intake.  
Quinn teaches {Figures 3-4} that the CVT intake {100} includes a drain {166} located on a bottom portion of the CVT intake [0015].  
In light of the teachings of Quinn, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to include a drain on the bottom portion of the CVT intake in order to function as a one way valve, allowing water to exit, but not to enter [0015].
Regarding claim 7, Reed does not explicitly disclose the drain is a duck-bill drain.
However, a duck-bill drain is a drain which effectively works as a one way valve, allowing liquid to exit, but not to enter.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to include a duck-bill drain on the bottom portion of the CVT intake in order to function as a one way valve, allowing water to exit, but not to enter, as taught by Quinn [0015] and as the use of duck-bill drains are conventional in the art.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Duquette (WO 2017/187411).
Regarding claim 4, Reed does not explicitly disclose the frame includes a rear outer vertical support member, wherein the CVT intake is located between the rear outer vertical support member and the driver side door and/or extended cab door. 
Duquette teaches {Figures 36-41} the frame includes a rear outer vertical support member {508}, wherein the CVT intake {504} is located between the rear outer vertical support member and the driver side door and/or extended cab door [00112-00113]. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to include a vertical support member to reliably mount the CVT intake to the vehicle frame.
Claims 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Endrizzi (US 2019/0210668).
Regarding claim 5, Reed discloses {Figure 26} a seating frame {276}, wherein the one or more seats {270} are mounted to the seating frame.
However, Reed does not explicitly disclose the CVT intake includes air vents located above the seating frame.  

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to include air vents located above the seating frame in order to “draw air into the CVT for cooling purposes” as taught by Endrizzi [0182].
Regarding claim 8, Reed does not explicitly disclose that the CVT intake includes a cavity for housing an air filter, wherein air received from within the seating area is provided through the air filter to the CVT.  
Endrizzi teaches {Figures 50-52} a CVT intake {80} including a cavity for housing an air filter {998}, wherein air received from within the seating area {24 + 26} is provided through the air filter to the CVT {52}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to include a seating area air filter connecting to the CVT in order to prevent contaminants from entering the CVT.  
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Safranski (WO 2012/018896).
Regarding claim 14, Reed discloses {Figure 19} a center cross member {214} connected between the first and second forward side members {208 + 212}.
However, Reed does not explicitly disclose first and second crossbar supports, wherein first crossbar support is connected between the first forward side member and the center cross 
[AltContent: rect][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    462
    605
    media_image1.png
    Greyscale

Modified Figure 2 (US 2012/0031694)
Safranski teaches {Modified Figure 2} first and second crossbar supports {circled}, wherein first crossbar support is connected between the first forward side member and the center cross member {arrow} and wherein the second crossbar support is connected between the second forward side member and the center cross member.  
In light of the teachings of Safranski, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to further include first and second crossbar supports connected between the first and second forward side members and the center cross member in order to reduce displacement of the roll cage during a crash by improving the structural integrity with additional support.

Regarding claim 16, Reed does not explicitly disclose the first and second crossbar supports are connected to the center cross member via first and second crossbar support mounts.
Safranski teaches {Modified Figure 2, and Figure 5} the first and second crossbar supports {circled} are connected to the center cross member {arrow} via first and second crossbar support mounts {area where crossbar supports are in contact with the center cross member}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to mount first and second crossbar supports to the center cross member between respective first and second forward cross members in order to reliably secure the supports to the center crossbar.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Deckard as applied to claim 16 above, and further in view of Peterson (US 9,884,647).
Regarding claim 17, Reed does not explicitly disclose the center cross member includes a plurality of additional crossbar support mounts for receiving one or more attachments mounted to the center cross member rearward of the seating area.
Peterson teaches {Figures 2, and 8} the center cross member {42 or 43 or 49} includes a plurality of additional crossbar support mounts for receiving one or more attachments mounted to the center cross member rearward of the seating area.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the off-road vehicle disclosed by Reed to include a plurality of additional crossbar support mounts for receiving one or more attachments .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heon (US 2016/0347350) teaches a vehicle steering system and frame. Deckard (US 2015/0259011) teaches a side-by-side vehicle. Swain (US 2018/0178677) teaches a vehicle with a plurality of body panels and air intake assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-5947.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Daniel M. Keck/Patent Examiner, Art Unit 3616          



/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616